                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION

 UNITED STATES OF AMERICA,
                                                         CASE NO.      1:20-cr-79
                Plaintiff,
                                                         JUDGE
        v.
                                                         INFORMATION
 CHRISTINE MERRITT,
                                                         18 U. S. C. S 1s19
                Defendant.


THE UNITED STATES ATTORNEY CHARGES:

                                          COUNT 1
        (Destruction, Alteration, or Concealment of Records in a Federal Investigation)

       On or about December 20,2018, in the Southern District of Ohio, the defendant,

CHRISTINE MERRITT, did, in relation to and in contemplation of a matter within the

jurisdiction of the Federal Bureau of Investigation, an agency of the United States, knowingly

destroy, alter, and conceal a record with the intent to impede, obstruct, and influence the

investigation and proper administration of such matter. Specifically, MERRITT, at the direction

of a person under investigation for federal crimes, logged into that person's iCloud account and

deleted and concealed certain image files with the intent to impede, obstruct, or influence the FBI's

investigation into that person's production, distribution, and possession of child pornography, as

that term is defined in Title 18, united States code, Section 2256(8)( ).

       In violation of   18 U.S.C. $ 1519.



                                              DAVID M. DEVILLERS
                                              UNITED STATES ATTORNEY


                                                              C/-#
                                               EBUNOLUWA TATWO
                                               ASSISTAI\T IINITED STATES ATTORNEY



                                                                                                        {r\
